Extension of Opinion by
Judge Settle.
Upon consideration of the petition for rehearing and extension of the opinion herein, we are satisfied that the opinion was in error in holding that for the “active service with troops in active service under orders of the Governor,” appellee should be paid $6.67 per day. What the opinion should have said and what we now hold is, that for the service named, appellee is entitled to receive and should be paid at the rate of $2,400.00 per year, divided in twelve monthly installments, instead of $6.67 per day. The opinion is therefore extended as prayed, but the petition for rehearing is overruled.